Title: From Alexander Hamilton to Caleb Swan, 13 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


Newyork Novr. 13. 1799
Sir
There have been pressing Applications to me from various quarters for supplies of recruiting money. The service is at a stand from the want of this article, and thus the most favorable portion of the year is suffered to pass away. I have made early and pressing applications on the subject. Had these been properly attended to, there would have been no ground of complaint.
Should subsequent events render it important that the regiments should have been completed at an early day, it will be an interesting question, and one very difficult to answer, how the recruiting service came to languish, from the want of money, at the most favorable season of the year.
With &c
Caleb Swan Eqr.

